Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant has amended claims 1, 11 and 16, claims 19-20 have been canceled (based on AFCP filed on 7/21/2021). A request for reconsideration has been filed on 8/27/2021. 
In virtue of this communication, claims 1-18 are currently pending in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 are rejected under 103 as being unpatentable over Lo; Shih-Chieh (US 20100032672 A1) in view of Seidemann; Georg et al. (US 20150084202 A1), and Rahmani; Helia et al. (US 20200142540 A1, priority to Provisional Application  62/754,558, filed on Nov. 1, 2018) and Oh; Myongsoo (US 10886643, made of record in the IDS submitted on 1/22/2021), 
As to claims 1 and 16, Lo discloses a display device (Fig. 2) comprising: 
a display substrate including a base layer ([0038] FIG. 4A is a schematic top view of the second bonding pad 214 depicted in FIG. 2. FIG. 4B is a schematic cross-sectional view of the bonding pad 214 depicted in FIG. 4A. Referring to FIGS. 4A and 4B, ... the insulating layer 226 disposed on the substrate 200), an insulating layer disposed on the base layer ([0038] ... the passivation layer 227), a plurality of first signal lines disposed on the base layer ([0031] ... scan lines SL ... One (claim 1) or more (claim 16). Alternatively, data lines DL, or a mix of both), a plurality of second signal lines disposed on the base layer ([0031] ... data lines DL One (claim 1) or more (claim 16). Alternatively, scan lines SL, or a mix of both), a plurality of first pads connected to the plurality of first signal lines, respectively, and a plurality of second pads connected to side surfaces of the plurality of second signal lines, respectively ([0031] Besides, first bonding pads 212 and second bonding pads 214 are disposed in the non-display region 202. Each of the first bonding pads 212 is electrically connected to one of the scan lines SL, and each of the second bonding pads 214 is electrically connected to one of the data lines DL. That is to say, the first bonding pads 212 are connected to the scan lines SL that are extended to the non-display region 202, and the second bonding pads 214 are connected to the data lines DL that are extended to the non-display region 202). 
Lo fails to directly disclose the plurality of second pads disposed on a side surface and a bottom surface of the base layer. 
However, in a pertinent field of endeavor, Seidemann discloses an electronic system [0002] ... include ICs as dice or chips that are connected to a subassembly such as a substrate or motherboard, with a plurality of second pads disposed on a side surface and a bottom surface of a base layer ( [0024] ... IC dice can include multi-surface contact pads for die edge-side connections, and one or both of top surface contact pads and bottom surface contact pads for additional electrical connections. 
See also FIG. 8  [0025] ).
It would have been obvious to one of ordinary skill in the art to apply Seidemann 's pads to Lo‘s display device, “to improve the IC interconnection process”, since “In many cases the interconnection between IC dice can be relatively long, and the resistor-capacitor (RC) coupling between interconnects can complicate the interconnection routing and can reduce signal speed between dice”, as revealed by Seidemann in Abstract. 
Lo teaches in Fig. 2 a plurality of signal lines. 
Seidemann teaches how signal lines from different dice can be connected through edge side connection pads. 
Lo and Seidemann fail to direct disclose the signal lines are connected to the surface contact pad through a side surface of the signal lines. 
However, in a similar field of endeavor, Rahmani discloses a display substrate base layer (Fig. 8A, substrate 802, as one example), with a plurality of signal lines (Fig. 8A, [0065] conductive traces 806, ... 810), wherein a side surface of the second signal line (conductive traces 806, ... 810) is connected to the second pad on the side surface (Fig. 8B, [0072] conductive bonding 842) of the base layer; Rahmani continues to disclose a main circuit board (Fig. 7A: PCB 712 [0058-59]); a first connection circuit board electrically connecting the plurality of first pads to the main circuit board (Fig. 7A: flex circuit 706 [0058-59]). 
It would have been obvious to one of ordinary skill in the art to apply Rahmani's flex circuit connections to Lo‘s modified display device,  “this way can allow the flex circuit to connect to circuitry with reduced bending”, as revealed by Rahmani in Abstract.
Lo, Seidemann and Rahmani fail to directly disclose the plurality of first pads and the plurality of second pads are disposed along a same side of the display substrate. 
However, in a similar field of endeavor, Oh discloses a display device comprising a display substrate, a plurality of signal lines, each individually connecting to each of a plurality of first pads and each of a plurality of second pads, wherein the plurality of first pads and the plurality of second pads are disposed along a same side of the display substrate (Col 7: Portions of the link lines 444 a and 444 b that are connected to the first connection unit 501 or the second connection unit 502 are to be defined as pad terminals 888 a and 888 b of the corresponding link lines 444 a and 444 b, respectively. Each of the pad terminals 888 a and 888 b may be disposed at an end portion of each corresponding one of the link lines 444 a and 444 b). 
It would have been obvious to one of ordinary skill in the art to apply Oh's pads locations to Lo‘s modified display device, to “substantially minimizing a defect rate and reducing manufacturing costs”, as revealed by Oh in [0002]. 

As to claims 2, Lo further discloses the display device of claim 1, wherein the side surface of the second signal line is substantially aligned with the side surface of the base layer (Figs. 2, 3A/B-4A/B ). 

As to claims 3, Lo further discloses the display device of claim 1, wherein the side surface of the second signal line is substantially aligned with a side surface of the insulating layer (Figs. 2, 3A/B-4A/B ). 

As to claims 4, Lo further discloses the display device of claim 1 , wherein the first pad is connected to the first signal line through a contact hole penetrating the insulating layer ( Fig. 4A [0038-40] ).

As to claims 5, Lo further discloses the display device of claim 1 , wherein the first pad is spaced apart from an edge of the insulating layer (Figs. 3A/B-4A/B ). 

As to claims 6, Lo further discloses the display device of claim 1 , wherein the first signal line and the second signal line are disposed on a same layer  (Figs. 3A/B-4A/B ). 

As to claims 7, Rahmani further discloses the display device of claim 1 , wherein the second pad comprises metal paste ( [0055] FIG. 7E illustrates an alternate configuration of the touch sensor panel 700 using one bond pad ..., bond pad 716a can be copper ... silver paste). 

As to claims 8, Rahmani further discloses the display device of claim 7 , wherein the first pad comprises silver (Ag), copper (Cu), gold (Au), or aluminum (Al) ( [0055] FIG. 7E illustrates an alternate configuration of the touch sensor panel 700 using one bond pad ..., bond pad 716a can be copper ... silver paste). 

As to claims 9, Lo, Oh, Seidemann and Rahmani further disclose the display device of claim 1 , wherein the first connection circuit board and the second connection circuit board are bonded to a same surface of the main circuit board (Lo Fig. 6; Rahmani Fig. 6A). 

As to claims 10, Lo, Oh, Seidemann and Rahmani disclose the display device of claim 1, further comprising: a driving chip (Rahmani PCB 612) mounted on each of the first and second connection circuit boards (Application Specification admits in paragraph [0052] “the driving chip DC may not be mounted on the first and second connection circuit boards FPCB1 and FPCB2 but may be mounted on the display panel DP or the main circuit board MPCB”. Applicant thus admits this is a design choice, with the driving chip being mounted on the MPCB).  

As to claims 11, Rahmani further discloses the display device of claim 10 , wherein a width of a portion of the first connection circuit board is less than a width of another portion of the first connection circuit board (Fig. 6A),  the portion of the first connection circuit board overlaps with the driving chip, and the another portion of the first connection circuit board overlaps with the first pad (Rahmani Fig. 6A). 

As to claims 12, Rahmani further discloses the display device of claim 1 , wherein the first connection circuit board and the second connection circuit board partially overlap with each other (Fig. 6A). 

 As to claims 13, Rahmani further discloses the display device of claim 1 , wherein the first connection circuit board overlaps with the first pad and the second pad (Fig. 6A). 

As to claims 14, Lo further discloses the display device of claim 1 , further comprising:  an anisotropic conductive film bonding the first pad to the first connection circuit board ([0046] ... disposing an ACF 265 between the bonding pads and the driving devices 260 and 270). 

As to claims 15, Lo further discloses the display device of claim 1 , further comprising:  a sealing member sealing a gap between the first connection circuit board and the insulating layer ([0046] ... disposing an ACF 265 between the bonding pads and the driving devices 260 and 270). 

As to claims 17, Lo further discloses the display device of claim 16 , wherein the first signal lines ( in the left-right direction) and the second signal lines are alternately arranged ( in the top-bottom direction).  

As to claims 18, Lo further discloses the display device of claim 16 , wherein each of the plurality of first signal lines is partially exposed from the insulating layer in an area overlapping with a corresponding one of the plurality of first pads, in an area where the insulating layer overlaps with the first connection circuit board (Figs 3A/3B), and wherein the plurality of second signal lines is not exposed from the insulating layer in the area where the insulating layer overlaps with the first connection circuit board (Lo thus teaches the signal lines can be exposed from the insulating layer and not exposed from the insulating layer. Potter thus inherently teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621